UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM EDWARD RUTZLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00098-CCE-4)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.  Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Edward Rutzler pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute heroin, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2012).                         The district

court sentenced Rutzler to 84 months’ imprisonment, a sentence

at the bottom of the applicable Sentencing Guidelines range.

Counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious grounds

for    appeal   but    questioning          whether     the    indictment        properly

alleged the charged offenses, whether Rutzler’s plea was knowing

and    voluntary,     and     whether       Rutzler     was    properly        sentenced.

Although notified of his right to do so, Rutzler has not filed a

pro se brief.

       We   detect    no    flaws     in    Rutzler’s    indictment.            Moreover,

“when a defendant pleads guilty, he waives all nonjurisdictional

defects in the proceedings conducted prior to entry of the plea,

and thus has no non-jurisdictional ground upon which to attack

that   judgment      except    the     inadequacy       of     the    plea.”       United

States v. Smith, 640 F.3d 580, 591 (4th Cir. 2011) (brackets and

internal     quotation        marks        omitted).          As     discussed     below,

Rutzler’s guilty plea was valid and thus any nonjurisdictional

challenges to the indictment have been waived.

       Prior to accepting a guilty plea, a court must conduct a

plea    colloquy      in    which     it     informs    the        defendant     of,   and

                                             2
determines that the defendant understands, the nature of the

charge    to    which   he    is     pleading     guilty,     the   maximum    possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court

also     must    ensure      that     the   defendant’s        plea   is    voluntary,

supported by a sufficient factual basis, and not the result of

force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Rutzler did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error.                          United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                        “To prevail

on a claim of plain error, [Rutzler] must demonstrate not only

that the district court plainly erred, but also that this error

affected his substantial rights.”                  Id. at 816.        In the guilty

plea context, a defendant establishes that an error affected his

substantial rights if he demonstrates “a reasonable probability

that, but for the error, he would not have pleaded guilty.”                       Id.

       Our review of the record reveals that the district court

satisfied all requirements of Rule 11 and ensured that Rutzler’s

guilty plea was knowing and voluntary.                   Accordingly, we conclude

that   the      district     court    did   not    err   in    accepting      Rutzler’s

guilty plea.

                                            3
       We review the reasonableness of a sentence for abuse of

discretion.         United States v. Martinovich, 810 F.3d 232, 242

(4th Cir. 2016).               We must first determine whether the district

court committed significant procedural error, such as incorrect

calculation         of    the        Sentencing            Guidelines            range,          inadequate

consideration        of    the       18     U.S.C.        §       3553(a)      (2012)       factors,       or

insufficient        explanation             of    the          sentence          imposed.            United

States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                                               “Upon a

finding of a procedural error, the error shall be subject to

harmlessness        review.”               Martinovich, 810 F.3d        at    242.     The

district    court        informed          Rutzler         of      his    right       to    appeal,       but

failed to inform him that he could seek leave to proceed in

forma    pauperis         on       appeal,       as       required          by    Federal         Rule     of

Criminal    Procedure              32(j).        However,           this       minor       omission       was

harmless,      as    it    neither          impacted            the      sentencing         process       nor

hindered Rutzler’s timely filing of an appeal.

       If the sentence is free of significant procedural error, we

examine the substantive reasonableness of the sentence, taking

into    account      “the          totality      of       the      circumstances.”                 Gall    v.

United States, 552 U.S. 38, 51 (2007).                                    “Any sentence that is

within    or     below         a    properly          calculated            Guidelines           range     is

presumptively        reasonable.                 Such         a    presumption             can    only     be

rebutted    by      showing          that     the         sentence        is     unreasonable            when

measured    against         the       18    U.S.C.            § 3553(a)          factors.”          United

                                                      4
States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (internal

citation    omitted).    We    conclude   that    Rutzler      has   failed    to

overcome the presumption of substantive reasonableness accorded

to his within-Guidelines sentence.             The district court did not

abuse its discretion in sentencing Rutzler.

     In    accordance   with   Anders,    we    have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Rutzler’s conviction and sentence.

This court requires that counsel inform Rutzler, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Rutzler requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof

was served on Rutzler.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                    5